            Case 7:19-cr-00449-NSR Document 123 Filed 04/01/21 Page 1 of 4
                                                                                               Court Ex. #3




UNITED STATES DISTRICT COURT                                                                          4/01/2021
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                                   x
                                                                     :
UNITED STATES OF AMERICA                                             :
                                                                     :   CONSENT PRELIMINARY ORDER
                     - v. -                                          :   OF FORFEITURE/
                                                                     :   MONEY JUDGMENT
BRIAN RODRIGUEZ,                                                     :
                                                                     :   S2 19 Cr. 449 (NSR)
                            Defendant.                               :
                                                                     :
- - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - x

                   WHEREAS, on or about April 1, 2021, BRIAN RODRIGUEZ (the “Defendant”),

was charged in a two-count Superseding Information, S2 19 Cr. 449 (NSR) (the “Information”),

with conspiracy to commit Hobbs Act Robbery, wire fraud, and interstate transportation of stolen

goods, in violation of Title 18, United States Code, Section 371 (Count One) and firearms offense,

in violation of Title 18, United States Code, Section 924 (c)(1)(A)(ii) and 2 (Count Two);

                   WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any and all property, real

and personal, that constitutes or is derived from proceeds traceable to the commission of the

offense charged in Count One of the Information, including but not limited to a sum of money in

United States currency representing proceeds traceable to the commission of the offense charged

in Count One of the Information;

                   WHEREAS, on or about April 1, 2021, the Defendant pled guilty to Counts One

and Two of the Information, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Count One of the Information and

agreed to forfeit to the United States, pursuant to                      Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c): (i) a sum of money equal to
         Case 7:19-cr-00449-NSR Document 123 Filed 04/01/21 Page 2 of 4




$103,425.91 in United States currency, representing proceeds traceable to the commission of the

offense charged in Count One of the Information;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $103,425.91 in United States currency representing the amount of proceeds traceable

to the offense charged in Count One of the Information that the Defendant personally obtained;

and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorneys, Lindsey Keenan and Hagan Scotten of counsel, and the Defendant, and his counsel,

Howard E. Tanner, Esq., that:

               1.        As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $103,425.91 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Information that the Defendant personally obtained, shall be entered

against the Defendant.

               2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, BRIAN

RODRIGUEZ, and shall be deemed part of the sentence of the Defendant, and shall be included

in the judgment of conviction therewith.
         Case 7:19-cr-00449-NSR Document 123 Filed 04/01/21 Page 3 of 4




               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
         Case 7:19-cr-00449-NSR Document 123 Filed 04/01/21 Page 4 of 4




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York



By:                                                                 03/30/2021
       LINDSEY KEENAN                                               DATE
       HAGAN SCOTTEN
       Assistant United States Attorneys
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-1565 / 2410




SO ORDERED:

                                                                     4/01/2021

HONORABLE NELSON S. ROMÁN                                           DATE
UNITED STATES DISTRICT JUDGE
